UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

Momolu B. Stewart,                    )                                                  FILED
                                      )                                                   AUG - 5 ;r'~1
               Plaintiff,             )                                             Clerk, U.S. District & bankruptcy
                                      )                                            Cour1S for the District of Columbia
                                      )       Civil Action No.
       v.
                                      )
                                                                    10 1313
                                      )
Ass't u.s. Attorney                   )
Albert A. Herring et al.,             )
                                      )
                Defendants.           )




                                   MEMORANDUM OPINION

       This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the case will be dismissed

pursuant to 28 U.S.C. § 1915A. Under that statute, the Court is required to screen a prisoner's

complaint and dismiss it if, among other grounds, the complaint fails to state a claim upon which

relief can be granted.

       Plaintiff is a District of Columbia prisoner at the Federal Correctional Center in Coleman,

Florida. He sues the assistant United States attorney who prosecuted him and a Metropolitan

Police Department crime scene investigator for allegedly conspiring to lie during his criminal

trial about "a key piece of evidence - a bullet." CompI. at 5. Plaintiff seeks declaratory relief

and monetary damages totaling $400 million.

       Because by his own acknowledgment plaintiff s success on the merits of the complaint

would necessarily invalidate his conviction, he cannot recover monetary damages without first

establishing that the conviction has been invalidated by "revers[al] on direct appeal,
expunge [ment] by executive order, declar[ ation of invalidity] by a state tribunal authorized to

make such determination, or ... a federal court's issuance of a writ of habeas corpus." Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994). Plaintiff has made no such showing here. In addition,

"it is well-settled that a [person] seeking relief from his conviction or sentence may not bring []

an action" for injunctive and declaratory relief because he has an available remedy in habeas.

Williams v. Hill, 74 F.3d 1339,1340 (D.C. Cir. 1996) (citing Preiser v. Rodriguez, 411 U.S. 475

(1973); Chatman-Bey v. Thornburgh, 864 F.2d 804, 808-10 (D.C. Cir. 1988»; see LoBue v.

Christopher, 82 F.3d 1081, 1082-84 (D.C. Cir. 1996) (district court lacked subject matter

jurisdiction over a declaratory judgment action where habeas corpus remedy was available in the

location of plaintiffs custodian). Accordingly, the complaint will be dismissed. See Stewart v.

Assistant United States Attorney, Civil Action No.1 0-1014 (D.D.C., June 17,2010) (dismissing

under Heck). A separate Order accompanies this Memorandum Opinion.




Dat~-F--          _ _ ' 2010




                                                 2